                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     UNITED STATES OF AMERICA,                         CASE NO. 19-cr-00043-YGR-5
                                   7                    Plaintiff,
                                                                                           ORDER DENYING IN PART MOTION TO
                                   8              vs.                                      REVOKE PRETRIAL RELEASE
                                   9     PAUL RIVERA,                                      Re: Dkt. No. 51
                                  10                    Defendant.

                                  11

                                  12          Having carefully considered the papers submitted, oral argument by counsel during the
Northern District of California
 United States District Court




                                  13   hearings on March 21, 2019 and March 25, 2019, and testimony from proposed custodians Tina
                                  14   and Darrell Briggs, the Court hereby DENIES IN PART the government’s motion to revoke the
                                  15   pretrial release order as to defendant Paul Rivera.1 (Dkt. No. 51.) The Court APPROVES as
                                  16   custodian and surety, Tina Briggs, in addition to Darrell Briggs (“Custodians”). The Court FINDS
                                  17   proposed sureties Maria Rivera and Squirrelisha Rivera unfit to serve in that role. The Court also
                                  18   IMPOSES the following conditions of Mr. Rivera’s pretrial release:2
                                  19          (1) house arrest and location monitoring – defendant may leave the Custodians’ home only
                                  20               for court appearances, medical appointments, and programs approved by pretrial
                                  21               services, including counseling and drug testing;
                                  22          (2) mandatory participation in an online education program, using only a computer
                                  23               approved by pretrial services and monitored by a service selected by the Court;
                                  24
                                              1
                                  25             This denial, and therefore Mr. Rivera’s release, shall be effective upon execution of the
                                       $100,000 bond, $50,000 of which is to be secured, by Tina and Darrell Briggs. The Court hereby
                                  26   SCHEDULES for 9:30 a.m. on Monday, April 1, 2019, an opportunity for Tina and Darrell Briggs
                                       to sign the bond before Magistrate Judge Ryu.
                                  27          2
                                                These conditions are in addition to those imposed on the unsigned bond form dated
                                  28   February 28, 2019, which Judge Ryu stayed pending the government’s instant motion.
                                   1          (3) other than the aforementioned approved computer, all other devices in the Custodians’

                                   2                home, including but not limited to smartphone and tablets, shall be password-protected

                                   3                and Mr. Rivera shall not have access to those passwords or the devices themselves;

                                   4          (4) no access to a telephone without approval by Custodians;

                                   5          (5) provision of defendant’s username and password to pretrial services for all existing

                                   6                social media accounts belonging to Mr. Rivera; and

                                   7          (6) no visitors to the Custodians’ home other than those approved by the Custodians.3

                                   8          This Order terminates Docket Number 51.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: March 29, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  12
Northern District of California




                                                                                              UNITED STATES DISTRICT COURT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                              3
                                  28               The Custodians should be prepared to provide a list of approved visitors to pretrial
                                       services.
                                                                                          2
